DETAILED ACTION
This action is in response to applicant’s 1/3/2022 amendment.
Claims 4, 13, and 19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 15, the recitation “an open space is defined between the air conditioning pack and the bottom wall” (line 2) renders the claim indefinite.  Since the claims previously set forth “the air conditioning pack comprises a bottom wall” (claim 1, line 8 and claim 9, line 11) it is unclear how there is an open space between the air conditioning pack and an element that is part of the air conditioning pack (i.e. itself).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 5, 9-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Hanewinkel (US 7,325,772).
Regarding claim 1, Army et al. discloses an aircraft air conditioning pack assembly comprising:
An air conditioning pack (22) configured to discharge heat (Paragraphs 13-14) and an exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack (Figures 1 and 3),
Where the exterior panel comprises an opening (16) defined therein (Figures 1 and 3), where the exterior panel comprises a first side (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) facing towards the air conditioning pack (Figures 1 and 3) and a second side (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defining an exterior aircraft surface configured to be in communication with a free stream airflow (Figures 1 and 3).
While Army et al. discloses that the air conditioning pack comprises a bottom wall (26L) that is disposed within and extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is flush with the exterior panel 14 and exposed to ambient airflow), and while While Army et al. 
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow (Figures 3-5 and 7, see also Col. 4, lines 3-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure an air conditioning pack as disclosed by Army et al. to protrude from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow as taught by Hanewinkel to improve air conditioning pack operating efficiency by increasing an exposure of the air conditioning pack to a flow of ambient air.  Further, it has been held that rearranging parts of an invention (e.g. rearranging the air conditioning pack of Army et al. to a location on a more upstream side of a wing box In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 11-12) constitutes a functional limitation, there being no differentiating structure recited.


    PNG
    media_image1.png
    457
    608
    media_image1.png
    Greyscale

Regarding claim 2, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the air conditioning pack comprises a heat 
Regarding claim 5, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 14-15: The bottom wall has a cross-section that is curved to define a shape that resembles an airfoil, where the cross-section the shape of the bottom wall matches a shape of the exterior panel).
Regarding claim 9, Army et al. discloses an aircraft air comprising: a pack bay (a pack bay is defined by an opening 16) defined on an underside of the aircraft (Figures 1 and 3), the pack bay comprising an interior (Figures 1 and 3, see also Paragraphs 14-15),
An air conditioning pack (22) positioned within the interior (Figures 1 and 3, see also Paragraphs 14-15), the air conditioning pack configured to discharge heat (Paragraphs 13-14), and
An exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack and at least partially defining the interior (Figures 1 and 3, see also Paragraphs 14-15), the exterior panel comprising an opening defined therein (i.e. 16), and the exterior panel comprising a first side (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) facing towards the air conditioning pack (Figures 1 and 3), and a second side (Annotated Figure 3: Defined by a surface of 16A 
While Army et al. discloses that the air conditioning pack comprises a bottom wall (26L) that is disposed within and extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is flush with the exterior panel 14 and exposed to ambient airflow), and while While Army et al. is suggestive of the air conditioning pack as having a contour relative the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is located in a wing box interface area 16, where the air conditioning pack matches the aircraft outer mold line OML of the wing box area 16), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow.
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 14-15) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 10, Army et al. discloses an aircraft air as discussed above, where the exterior panel is a pack bay door (i.e. the exterior panel defines a door of the pack bay) (Figures 1 and 3).
Regarding claim 11, Army et al. discloses an aircraft air as discussed above, where the air conditioning pack comprises a heat exchanger (i.e. as defined by 23) 
Regarding claim 14, Army et al. discloses an aircraft as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 14-15: The bottom wall has a cross-section that is curved to define a shape that resembles an airfoil, where the cross-section the shape of the bottom wall matches a shape of the exterior panel).
Regarding claim 17, Army et al. discloses a method of assembling an aircraft (Paragraphs 16-19: Removal and installation of an ECS pack 22 with respect to an aircraft), the method comprising: defining a pack bay (a pack bay is defined by an opening 16) on an underside of the aircraft (Figures 1 and 3), where the pack bay includes an interior (Figures 1 and 3, see also Paragraphs 14-15),
Positioning an air conditioning pack (i.e. 22) within the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the air conditioning pack is configured to discharge heat (Paragraphs 14-15),
Positioning an exterior panel (Defined by element 14 of 10) in close proximity to the air conditioning pack to at least partially define the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the exterior panel includes an opening defined therein (i.e. 16), where the exterior panel is positioned such that a first side thereof (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) faces towards the air conditioning pack (Figures 1 and 3), and such that a second side thereof (Annotated Figure 3: Defined by a surface of 16A that surrounds 
While Army et al. discloses disposing at least a portion of the air conditioning pack within the opening (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19) such that the bottom wall extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is flush with the exterior panel 14 and exposed to ambient airflow), and while While Army et al. is suggestive of the air conditioning pack as having a contour relative the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is located in a wing box interface area 16, where the air conditioning pack matches the aircraft outer mold line OML of the wing box area 16), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow.
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel such that at In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 15-16) constitutes a functional limitation, there being no differentiating structure recited.

Claims 3, 6, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043) and Hanewinkel (US 7,325,772), and further in view of Merenksy (US 4,969,509).
Regarding claims 3, 12, and 18, Army et al. discloses an aircraft air conditioning pack assembly, an aircraft, and a method as discussed above.  While Army et al. discloses the layer of thermally insulative material (Paragraph 20), Army et al. does not explicitly teach or disclose that the layer of thermally insulative material does not extend between the air conditioning pack and the exterior panel.
Merenksy teaches an aircraft air conditioning pack assembly comprising: an air conditioning pack (Figure 1: A device encompassing spaces 13 and 16) configured to discharge heat (Col. 2, lines 1-47: The air conditioning pack discharges heat to ambient) and an exterior panel (Defined by 10) positioned in close proximity to the air conditioning pack (Figure 1), where the air conditioning pack defines a “top side” (i.e. an interior side) and a “bottom wall” (i.e. an exterior side) and a plurality of lateral sides (Annotated Figure 1), where there is a layer of thermally insulative material (14, 19) extending across the top side and the plurality of lateral sides (Annotated Figure 1 and Col. 2, lines 1-47), and where the layer of thermally insulative material does not extend between the air conditioning pack and the exterior panel (Annotated Figure 1 and Col. 2, lines 1-47: Thermally insulative material is provided on all side of the air conditioning pack except for a location of the exterior side which is between ambient and space 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermally insulative material as disclosed by Army et al. to surround all but one side of an air conditioning pack as taught by Merenksy to improve aircraft air conditioning pack assembly operating efficiency by reducing a thermal resistance between the air conditioning pack and ambient air.

    PNG
    media_image2.png
    546
    686
    media_image2.png
    Greyscale

Regarding claims 6 and 15, Army et al. discloses an aircraft air conditioning pack assembly and aircraft as discussed above.  However, Army et al. does not explicitly teach or disclose an open space between the bottom wall and the air conditioning pack that contains a thermally conductive material.
Merenksy teaches an aircraft air conditioning pack assembly comprising: an air conditioning pack (Figure 1: A device encompassing space and 16) configured to discharge heat (Col. 2, lines 1-47: The air conditioning pack discharges heat to ambient) and a bottom wall (i.e. an exterior side) (Annotated Figure 1), where an open space (13) is defined between the air conditioning pack and the bottom wall (Annotated Figure 1), and where a thermally conductive material (i.e. air) is positioned within the open space (Col. 2, lines 1-47: Air circulates between the open space and the air conditioning pack to discharge heat to ambient).  As a result it would have been obvious to one having .

Claims 7, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Gruensfelder et al. (US 5,979,828).
Regarding claims 7, 8, 16, and 20, Army et al. discloses an aircraft air conditioning pack assembly and aircraft as discussed above.  While Army et al. discloses the air conditioning pack as disposed within the opening of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15) such that the first side of the exterior panel defines an interior side of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15), Army et al. does not explicitly teach or disclose a seal member positioned between the air conditioning pack and the opening of the exterior panel.
Gruensfelder et al. teaches a gap sealing arrangement between a first element (e.g. a door 14) (Col. 1, lines 56-67) and a corresponding second element (e.g. an opening of an exterior panel) (Col. 1, lines 56-67: An opening defined by fuselage 12), comprising: a seal member (32) positioned between the first element that is disposed within an opening and perimeter of the second element (Col. 1, lines 56-67: The sealing member is located within a gap 20 between the element and the opening), where the seal member is configured to restrict inflow of a free stream airflow through the opening 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the seal member is configured to restrict inflow of the free stream airflow through the opening and towards the interior side of the exterior panel that the air conditioning pack is proximate to” (lines 5-7) constitutes a functional limitation, there being no differentiating structure recited.



Response to Arguments
Regarding the arguments on page 7, line 11 to page 8, line 7:
Applicant alleges that Armey et al. does not teach or disclose claim 1 as amended.  Applicant’s arguments been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 8, lines 8-19:
Applicant alleges that claims 9 and 17 are allowable for the same reasons that claim 1 is allegedly allowable.  Applicant’s arguments been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that claims depending from claims 1, 6, and 17 are allowable by virtue of dependency.  Applicant’s arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 8, line 20 to page 9, line 24:
Applicant alleges that Merensky, Fluegel, and Gruensfelder to not remedy Army et al. with regard to amended claims 1, 6, and 17.  Applicant’s arguments been considered but are moot as Merensky, Fluegel, and Gruensfelder are not relied upon to remedy Army et al. with regard to amended claims 1, 6, and 17.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0253343 discloses an aircraft ECS system located in a fairing that is exposed to a free stream of airflow.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763         /FRANTZ F JULES/      Supervisory Patent Examiner, Art Unit 3763